Citation Nr: 1033420	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease.

2.  Entitlement to service connection for macular degeneration, 
right eye.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 26, 
1981 to August 25, 1985, for which he received an honorable 
discharge, and from August 26, 1985 to December 27, 1989, for 
which he received an other than honorable discharge.

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2006 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the Philippines, 
which denied service connection for lumbar disc disease, L4-L5 
and L5-S1, status post microdiscectomy, and macular degeneration 
(claimed as right eye condition).  

The Veteran did not request a hearing.

On appeal in March 2009, the Board remanded the case for 
additional development, to include scheduling a VA orthopedic 
examination.

The Board also referred the Veteran's claim for total 
disability based on individual unemployability (TDIU) for 
development.  There is no indication in the record that 
the RO has developed and adjudicated the TDIU claim.  In 
addition, the issue of entitlement to an increased rating 
for PTSD has been raised by the record (see November 2009 
statement), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over these issues, and they are 
referred to the AOJ for appropriate action.  

The issue of service connection for lumbar disc disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision, the 
Veteran testified that he wished to withdraw the issue of 
entitlement to service connection for macular degeneration, right 
eye.




CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal with respect to the 
claim for entitlement to service connection for macular 
degeneration, right eye, the Board does not have jurisdiction to 
consider the claim and it is dismissed.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated April 2010, the Veteran stated that he 
"no longer wish[ed] to pursue" the issue of service connection 
for macular degeneration, right eye.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision.  
38 C.F.R. § 20.202.  Accordingly, the Board does not have 
jurisdiction and dismissal of this issue is warranted.


ORDER

The appeal with respect to the claim for entitlement to service 
connection for macular degeneration, right eye, is dismissed.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his lumbar disc disease claim.

The Veteran contends that his low back disorder began during or 
as the result of his first period of active military service in 
the United States Navy.  Specifically, he alleges that while 
serving as a member of the Warfare Sea, Air, and Land (SEAL) 
Team, he engaged in open ocean zodiac navigation and multiple 
parachute jumps, and that this activity caused his lumbar disc 
disease.

A review of post-service clinical records indicates that the 
Veteran has been diagnosed with lumbar disc disease and status 
post microdiscectomy, L4-L5 and L5-S1.  The service treatment 
records are negative for a back injury or disability.  The 
Veteran injured his back in January 2000 while moving a heavy 
tool box; he quit working in June 2000.  Social Security 
Administration records show that the Veteran is disabled due to 
his lumbar spine condition.  

The record contains a March 2006 VA spine examination report, but 
the examiner neither reviewed the claim file nor provided a nexus 
opinion.  In an August 2009 opinion, the March 2006 examiner 
opined that the Veteran's degenerative disc disease "is less 
likely as not caused by or a result of Veteran's Navy Seal 
activity/training while in the military."  He explained:

Review of SMR's showed the glaring lack of any lower 
back complaint during his Navy Seal days.  His 
discharge medical examination of 1988 . . . is 
significantly similar in findings as his enlistment 
medical examination of 1981.  No mention of any 
chronic back condition or disease nor any mention of 
any mishap/accidents concerning his back considering 
[that] as a Navy seal diving, whether sky or 
underwater, was a regular normal activity.  Veteran 
even re-enlisted in 1985 and was found to be 
physically fit after 4 years of rigorous physical 
activities such as parachute training in December 
1981, jump school in October 1983, and the like.  And 
was therefore allowed re-enlistment.  Thus, this 
signifies that his lumbar spine was up to par.  No 
medical documents were found of complaints of chronic 
lower back pain even after 1 year from his abrupt 
discharge from the Navy.  Review of VAE of spine in 
2006 by this same examiner, showed a vital history of 
an incident in 2000 wherein, by patient's own account, 
he felt a snap in his lower back after lifting a heavy 
load and experienced incapacitating pain in the 
lumbosacral region.  This is 12 years after his 
dishonorable discharge on December 27, 1988.  Patient 
thereafter complained of chronic lower back pain which 
gradually radiated to his legs and he eventually 
underwent microdiscectomy of the lumbar spine in 2003.  
This sequence of events described above starting in 
2000, is the typical natural course and history of a 
lumbar disc disease and herniation.  Such sequence is 
totally absent in his SMRs despite all the potential 
activity around him for a back injury while in the 
Navy Seals.  

In a February 2007 correspondence, the Veteran stated that his 
"doctor in the US...advised that the degree of degenerative disc 
disease at my age was very much the result of the hard physical 
abuse of the spine required for life on SEAL Team."  The claim 
file contains no such nexus opinion, despite the RO having 
obtained treatment records from various providers.

However, Dr. R.B.D.'s September 9, 2002 report indicates that the 
Veteran's degenerative disc disease pre-existed the January 2000 
injury.  He wrote:  "Clearly, it appears that the accident was 
the cause of his symptomatology and exacerbated his underlying 
degenerative disc condition as he never had any prior back and 
leg symptomatology."  

In view of the foregoing, in an addendum, the examiner who 
performed the March 2006 examination should provide an opinion 
based upon a complete factual record as to whether it is at least 
as likely as not that the Veteran's lumbar disability is  related 
to his first active duty period.

Accordingly, the case is REMANDED for the following action:

1.	Return the March 2006 VA spine examination 
report to the examiner who conducted it.  
Ask the examiner to closely review the 
entire record and to prepare an  addendum 
addressing the following question:

Is it at least as likely as not that any 
present lumbar disability is related to 
the Veteran's first period of active 
duty service (August 1981 to August 
1985)?  In particular, the examiner 
should consider the Veteran's August 
1981 enlistment examination, the 
Veteran's September 1988 discharge 
examination, the examiner's August 2009 
medical opinion, and the September 2002 
medical report from Dr. R.B.D.

If the examiner who conducted the March 
2006 VA examination cannot be found, or if 
it is determined that another VA 
examination is necessary, schedule the 
Veteran for examination by the appropriate 
medical professional to determine the 
nature, extent, and etiology of any 
current lumbar disability.  All indicated 
tests and studies should be performed.  
The claim folder, including all newly 
obtained evidence and a copy of this 
remand, must be sent to the examiner for 
review in conjunction with the 
examination.
      
All opinions expressed must be supported 
by complete rationale.

2.	Thereafter, any additional necessary 
development deemed should be conducted.  
If the benefit sought on appeal remains 
denied, issue the Veteran a supplemental 
statement of the case and allow a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


